     Case 3:20-cv-00616-JAH-AHG Document 15 Filed 09/17/20 PageID.91 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES BOWELL,                                       Case No.: 20cv616-JAH (AHG)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  REQUEST FOR A COMPLETE
                                                         COPY OF ORIGINAL FILING
14   MARCUS POLLARD, WARDEN, et al.,
                                                         DOCUMENTS
15                                 Defendants.
16
           On May 12, 2020, Plaintiff James Bowell, proceeding pro se, filed a motion
17
     requesting a complete copy of original filing documents. See Doc. No. 14. Good cause
18
     appearing, Plaintiff’s motion is GRANTED.
19
           Accordingly, IT IS HEREBY ORDERED the Clerk of Court shall serve a copy of
20
     the following documents on the Plaintiff at H04180, C12-221, 480 Alta Road, San Diego,
21
     CA 92179:
22
           1. Complaint [Doc. No. 1];
23
           2. Motion for Leave to Proceed in forma pauperis [Doc. No. 2];
24
           3. Prisoner Trust Fund Account Statement [Doc. No. 4];
25
           4. Supplemental Documents & Exhibits in Support of Complaint [Doc. No. 6];
26
           5. Motion for Leave to Proceed in forma pauperis [Doc. No. 8]; and
27
28

                                                     1
                                                                               20cv616-JAH (AHG)
     Case 3:20-cv-00616-JAH-AHG Document 15 Filed 09/17/20 PageID.92 Page 2 of 2



 1        6. Order Granting Motion to Proceed in forma pauperis; Dismissing Plaintiff’s
 2           Complaint; and Denying Duplicative Motion [Doc. No. 9].
 3        IT IS SO ORDERED.
 4
 5
 6   DATED: September 16, 2020
                                              _________________________________
 7
                                              Hon. John A. Houston
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                        20cv616-JAH (AHG)
